DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
 	The closest prior art of record Muthukrishnan et al. (US 2021/0200690 A1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of an application, the application associated with a compute kernel separate from the operating system, the compute kernel configured to execute on a CA, the method comprising: allocating the shared memory region within the first host, the shared memory region being shared by the application and the one or more CAs; locating, within the compute kernel, a data write instruction to the shared memory region; modifying the compute kernel to add a conditional halting point after the located data write instruction; configuring the operating system to suspend execution at the halting point of the compute kernel (a) at an interval, or (b) in response to an occurrence of an event; and executing, on the one or more CAs, the compute kernel, as recited in such manners in each of independent claims 1, 11 and 20. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-20 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957. The examiner can normally be reached M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193